Citation Nr: 0511600	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  02-07 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to assignment of a higher rating for 
irritable bowel syndrome, hiatal hernia, esophageal reflux 
disease, chronic gastritis, currently rated as 30 percent 
disabling.  

2.  Entitlement to assignment of a higher rating for tension 
headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had 20 years of active duty service which ended 
with his retirement in December 1999.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 5, 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  (The 
letter notifying the veteran was dated May 9, 2000, so there 
is no question about the timeliness of the notice of 
disagreement.)  A statement of the case was issued in April 
2002, and a substantive appeal was timely received in May 
2002.  


FINDINGS OF FACT

1.  The veteran's service-connected irritable bowel syndrome, 
hiatal hernia, esophageal reflux disease, chronic gastritis, 
is characterized by diarrhea, with more or less constant 
abdominal distress; there are no severe hemorrhages, or large 
ulcerated or eroded areas, and there was no vomiting, 
material weight loss and hematemesis with moderate anemia or 
other symptom combinations productive of severe impairment of 
health.  

2.  During the time period covered by the appeal, the 
veteran's service-connected tension headaches have been 
manifested by severe headaches that occurred 5 to 6 times per 
month resulting in no more than mild impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment in excess of 30 percent 
for the veteran's service-connected irritable bowel syndrome, 
hiatal hernia, esophageal reflux disease, chronic gastritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7307, 7319, 7346 
(2004).  

2.  The criteria for assignment of a rating of 30 percent 
(but no higher) for service-connected tension headaches have 
been met, effective from January 1, 2000.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in an 
April 2004 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the April 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the statement of the case, the RO informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected disorders warrant a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Irritable bowel syndrome, hiatal hernia, esophageal reflux 
disease, chronic gastritis

The veteran's service-connected irritable bowel syndrome, 
hiatal hernia, esophageal reflux disease, chronic gastritis 
have been rated by the RO under the provisions of Diagnostic 
Code 7319 for irritable colon syndrome.  Under Diagnostic 
Code 7319, a severe irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress, warrants a 30 percent rating.  The 30 
percent rating is the highest available rating under Code 
7319.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

The veteran in his notice of disagreement, indicated that the 
above issues should have separate assigned ratings. However, 
38 C.F.R. § 4.114 provides that ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  38 C.F.R. § 
4.114.  In such cases, a single evaluation will be assigned 
under the Code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id.

The Board notes that disabilities of the digestive system and 
the liver--diagnostic codes 7311 to 7354 were revised July 2, 
2001.  However, some of the diagnostic codes were left 
unchanged, including code 7319 and diagnostic code 7346 for 
hiatal hernia.  

Service medical records are replete with records showing that 
the veteran was treated for several stomach disorders 
including irritable bowel syndrome, chronic gastritis, and 
hiatal hernia.  

In March 2000 the veteran was afforded a VA examination.  The 
examiner noted that medical concerns included irritable bowel 
syndrome, chronic gastritis, and the veteran developed 
gastroesophageal reflux disease.  The examiner indicated that 
the veteran has had recurrent loose stools, no vomiting, 
stable weight, and passed blood 2 years ago but his 
colonoscopy was within normal limits.  Objective findings 
showed that the abdomen was flat, nontender, no organs, 
masses or tenderness present.  The diagnoses included chest 
pain probably secondary to gastroesophageal reflux disease 
and known irritable bowel syndrome status post endoscopy, 
recent melena etiology was not established.  

In April 2002 the veteran was afforded another VA 
examination.  In presenting the veteran's medical history as 
reported by the veteran, the examiner indicated that the 
veteran complained that he had lower abdominal pain all the 
time.  The veteran also for several months complained that he 
had some left flank pain which occurred only with cough or 
some kind of stress activity.  The veteran also related that 
he would have diarrhea for 2 to 3 days and then had a formed 
stool which he described as semisoft for 2 to 3 days and this 
was the usual pattern, alternating back and forth.  The 
examiner stated that the claims folder showed the veteran had 
an endoscopy which showed some changes of chronic gastritis.  
The veteran had chest pain which was related to his reflux 
symptoms.  Objective findings revealed that there was right 
upper quadrant tenderness and left lower quadrant tenderness.  
Bowel sounds were normal.  There were no masses.  The 
diagnoses were irritable bowel, gastroesophageal reflux 
disease, and gastritis.  

The examiner noted that the veteran had a long history of GI 
complaints.  There was an active workup involved to determine 
the cause of his recurrently high elevations of lipase.  
There was some discussion that this may be due to the 
veteran's recurrent pancreatitis.  

As discussed earlier, the veteran's irritable bowel syndrome, 
hiatal hernia, esophageal reflux disease, chronic gastritis 
has been rated under Diagnostic Code 7319.  As noted earlier, 
30 percent is the highest rating available under Code 7319 
and thus the veteran is receiving the maximum rating under 
this code.  Other applicable codes include Diagnostic Code 
7307 for gastritis, hypertrophic and Diagnostic Code 7346 for 
hernia, hiatal.  

Under Diagnostic Code 7307 a 30 percent rating requires 
chronic with multiple small eroded or ulcerated areas and 
symptoms.  A 60 percent rating requires chronic with severe 
hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. 
§ 4.114 Diagnostic Code 7307.  The evidence does not manifest 
that the veteran has chronic gastritis with severe 
hemorrhages, or large ulcerated or eroded areas.  The March 
2000 VA examination reported that the veteran passed blood 2 
years ago but colonoscopy was normal.  Thus, the veteran does 
not meet the criteria for a 60 percent rating under Code 
7307.  

Under Diagnostic Code 7346, a 30 percent evaluation is 
warranted for hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of a considerable impairment of health.  A 60 percent 
evaluation requires symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia or 
other symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Although 
the March 2000 VA examination indicated that melena etiology 
was not established and the veteran complained of pain during 
the April 2002 VA examination, the evidence does not show 
that there was vomiting, material weight loss and hematemesis 
with moderate anemia or other symptom combinations productive 
of severe impairment of health.  In fact, the March 2000 VA 
examination reported that there was no vomiting and the 
veteran had stable weight.  Thus, the veteran is not entitled 
to a 60 percent rating under Code 7346.  

The veteran's representative in an August 2004 statement, 
argued that the veteran is entitled to the next higher rating 
for his stomach disability.  However, as discussed above, the 
veteran does not meet the criteria in excess of 30 percent 
under other applicable codes.  The potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service-connected disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Tension Headaches

The veteran's tension headaches have been rated by analogy by 
the RO under the provisions of Diagnostic Code 8100.  Under 
this regulatory provision, a rating of 10 percent is 
warranted with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A rating of 30 
percent is warranted where the migraine headaches are 
manifested by characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  
Lastly, a rating of 50 percent is warranted with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

Service medical records showed that the veteran was treated 
for tension headaches.  During a March 2000 VA examination 
the veteran stated that his headache has been constant 
without any periods of headache free time.  He said that they 
were worse with stress, he had some photophobia, and was 
light sensitive.  He complained that his headache was usually 
in the background but could be worse at times.  The 
impression included headache, and the examiner commented that 
the veteran had a chronic daily tension type headache with a 
normal physical examination.  

The veteran had another VA examination in April 2002.  In 
presenting the veteran's medical history as reported by the 
veteran, the examiner indicated that the veteran had low 
level headaches every day that lasted all day long.  
Additionally, he had intermittent severe headaches that 
occurred 5 to 6 times a month that lasted 1 to 2 hours at a 
time.  The veteran described his pain as bilateral, frontal, 
temporal and occipital pain.  The pain was throbbing in 
character.  He noted photophobia associated with the 
headaches.  The diagnoses included mixed tension 
type/migraine headaches.  The examiner stated that the 
veteran appeared to be mildly impaired due to this disorder.  

The Board notes that the veteran's representative in the 
August 2004 statement, asserted that the veteran is entitled 
to the next higher rating for his headaches.  Based on the 
above, the Board finds that the veteran does have severe 
headaches 5 to 6 times a month.  Resolving all doubt in the 
veteran's favor, the Board finds that the impairment more 
nearly approximates prostrating attacks occurring on an 
average of once a month so as to warrant assignment of a 30 
percent rating under Diagnostic Code 8100.  Also, resolving 
all reasonable doubt in the veteran's favor, the Board 
believes that the 30 percent rating should be effective from 
the original date of service connection; that is, from 
January 1, 2000.  However, the clear preponderance of the 
evidence is against a finding that there are prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  The April 2002 VA examination indicated that 
the veteran appeared to be mildly impaired due to his 
disorder.  The Board concludes that a rating of 30 percent, 
but no higher, is warranted.  


ORDER

Entitlement to an assignment of a rating in excess of 30 
percent for the veteran's service-connected irritable bowel 
syndrome, hiatal hernia, esophageal reflux disease, chronic 
gastritis is denied.  To this extent, the veteran's appeal is 
denied.  

Entitlement to an assignment of a 30 percent rating for 
tension headache, is 


warranted, effective from January 1, 2000.  To this extent, 
the appeal is granted, subject to laws and regulations 
applicable to payment of VA monetary benefits.  



	                        
____________________________________________
WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


